Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokokawa et al. (US 2015/0085910 A1, hereinafter “Yokokawa”).

As to claim 1, Yakokawa discloses a signal processing device (Fig. 2 element 100) for demodulating a radio frequency (RF) signal received through a channel (Para. 0064) and processing a demodulated baseband signal (Para. 0043-0045), the signal processing device comprising: 
a synchronizer (105) configured to perform a Fourier transform based on the received baseband signal (Para. 0046); and 
an equalizer (106) configured to extract a pilot signal from a signal from the synchronizer (Fig. 5 element P2; Para. 0064-0065), to calculate a channel transfer function value of the extracted pilot signal (Edge Pilot Signal), and to selectively perform time interpolation based on the calculated channel transfer function value (Fig. 7; Para. 0066-0067).

As to claim 18, Yokokawa (Fig. 15) discloses an image display apparatus (207; Para. 0134) comprising: 
a signal processing device (Fig. 2 element 100) for demodulating a radio frequency (RF) signal received through a channel (Para. 0064) and processing a demodulated baseband signal (Para. 0043-0045); and 
a display (108) configured to display an image based on a video signal from the signal processing device (Para. 0050), wherein the signal processing device comprising: 
a synchronizer (105) configured to perform a Fourier transform based on the received baseband signal (Para. 0046); and 
an equalizer (106) configured to extract a pilot signal from a signal from the synchronizer (Fig. 5 element P2; Para. 0064-0065), to calculate a channel transfer function value of the extracted pilot signal (Edge Pilot Signal), and to selectively perform time interpolation based on the calculated channel transfer function value (Fig. 7; Para. 0066-0067).

As to claim 19, Yokokawa (Fig. 2) discloses the image display apparatus of claim 18, further comprising: a tuner (102) configured to receive the RF signal and to convert the RF signal into the baseband signal (Para. 0043-0045).

As to claim 20, Yokokawa (Fig. 3) discloses the image display apparatus of claim 18, further comprising: a tuner (102) configured to receive the RF signal and to convert the RF signal into an intermediate frequency signal (Para. 0043, frequency conversion of the signal); and 
a demodulator (104) configured to convert the intermediate frequency signal into the baseband signal (Para. 0045).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa as applied to claim 1 above, and further in view of Takashi et al. (JP 2008/227622 A, hereinafter Takashi), the attached Espacenet translation is used for the citations below.

As to claim 2, Yakokawa does not disclose the signal processing device of claim 1, wherein the equalizer turns off the time interpolation and performs frequency interpolation when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold.
However, Takashi teaches wherein the equalizer turns off the time interpolation and performs frequency interpolation when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold (Fig. 1; Para. 0006, 0011-0012, 0035,  Since the direct wave arrives faster than the indirect wave, the indirect wave is interpreted to read on current subframe, and the direct wave is interpreted read on previous subframe.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Takashi to selectively apply frequency interpolation based on the delay time of the signals in the device disclosed by Yakokawa. The motivation would have been to improve accuracy in estimating a transmission path characteristic of signal received from a transmitting apparatus (Takashi; Para. 0015). 

As to claim 3, Takashi teaches the signal processing device of claim 2, wherein the equalizer performs the time interpolation and the frequency interpolation when the difference in the channel transfer function value of the pilot signal between the previous subframe and the current subframe is less than the threshold (Para. 0035-0036, The threshold can be defined in terms of frequency, f = as 1/T. In that case, it will perform frequency interpolation after time interpolation when the frequency between two subframe is greater than a threshold).

As to claim 4, Yakokawa does not disclose the signal processing device of claim 1, wherein the equalizer estimates the channel to be a mobile channel when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold.
However, Takashi teaches wherein the equalizer estimates the channel to be a mobile channel when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold (Para. 0035, The interpolation is performed based on the moving speed. The condition Vn > Vth is interpreted to read on “a mobile channel”). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Takashi to selectively apply frequency interpolation based on the moving speed of the reception device in the device disclosed by Yakokawa. The motivation would have been to improve accuracy in estimating a transmission path characteristic of signal received from a transmitting apparatus (Takashi; Para. 0015). 

As to claim 5, Takashi teaches the signal processing device of claim 1, wherein the equalizer estimates the channel to be a static channel when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is less than a threshold (Para, 0035, The condition Vn < Vth is interpreted to read on “a static channel”).

As to claim 6, Yakokawa (Fig. 7) discloses the signal processing device of claim 1, wherein the equalizer determines whether the time interpolation is performed based on the calculated channel transfer function value before the time interpolation is performed (Step S53; Para. 0060, 0066, 0079, interpolation type mode is the time interpolation mode).

As to claim 7, Takashi teaches the signal processing device of claim 1, wherein the equalizer turns off the time interpolation and performs frequency interpolation when a difference between a representative value of a channel transfer function value of the pilot signal in a previous subframe and a representative value of a channel transfer function value of the pilot signal in a current subframe is equal to or greater than a threshold (Para. 0035, The threshold can be defined in terms of frequency. In that case, it will perform frequency interpolation after time interpolation when the frequency between two subframe is greater than a threshold.).

As to claim 8, Yakokawa teaches the signal processing device of claim 2, wherein the threshold varies based on a moving speed of the signal processing device or mode of the signal processing device (Para. 0035, the thresholds for the moving speed and delay time is different for different modes).
As to claim 9, Takashi teaches the signal processing device of claim 1, wherein the equalizer turns off the time interpolation and performs frequency interpolation from a next subframe when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold (Para. 0035, the threshold can be defined in terms of frequency. In that case, it will perform frequency interpolation after time interpolation when the frequency between two subframe is greater than a threshold).

As to claim 10, Takashi teaches the signal processing device of claim 1, wherein the equalizer turns off the time interpolation and performs frequency interpolation from the current subframe when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold (Para. 0035, The threshold can be defined in terms of frequency. In that case, it will perform frequency interpolation after time interpolation when the frequency between two subframe is less than a threshold).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yakokawa and Takashi as applied to claim 2 above, and further in view of Deshpande et al. (US 2018/0376156 A1, hereinafter “Deshpande”).

As to claim 12, Yakokawa does not disclose the signal processing device of claim 2, wherein the equalizer performs control to make a threshold for a first subframe and a threshold for a second subframe different from each other when the first subframe and the second subframe in one frame have different transport formats.
However, Deshpande teaches wherein the equalizer performs control to make a threshold for a first subframe and a threshold for a second subframe different from each other when the first subframe and the second subframe in one frame have different transport formats (Para. 0008, 0118, The different thresholds for 1* video watermark emission and 2* video watermark emission. If the both type of vide are being received sequentially, then the time period to receive both the video formats are interpreted to read on one frame.)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Deshpande to define different threshold for different formats of data in the device disclosed by Yakokawa/Takashi. The motivation would have been to identify different data formats (Deshpande; Para. 0008). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa as applied to claim 1 above, and further in view of Amimoto et al. (US 2019/0052494 A1, hereinafter “Amimoto”).

As to claim 13, Yokokawa does not disclose the signal processing device of claim 1, further comprising: an error corrector configured to perform error correction based on a signal from the equalizer.
However, Amimoto (Fig. 2) teaches  further comprising: an error corrector (316) configured to perform error correction based on a signal from the equalizer (313; Para. 0085, 0089).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Amimoto to include an error correction unit in the device disclosed by Yokokawa. The motivation would have been to perform error correction processing on the data (Amimoto; Para. 0085). 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa as applied to claim 1 above, and further in view of Jeong et al. (US 2015/0341134 A1, hereinafter “Jeong”).
As to claim 14, Yokokawa does not disclose the signal processing device of claim 1, wherein the
synchronizer removes a cyclic prefix based on the received baseband signal prior to the Fourier
transform, and removes a guard band after the Fourier transform.
However, Jeong teaches wherein the synchronizer removes a cyclic prefix based on the received baseband signal prior to the Fourier transform, and removes a guard band after the Fourier transform (Para. 0017, 0039).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeong to remove cyclic prefix and a guard band in the device disclosed by Yokokawa. The combination would have merely yielded predictable results of processing the data. 

As to claim 15, Jeong teaches the signal processing device of claim 1, wherein the synchronizer performs timing recovery based on the received baseband signal prior to removal of the cyclic prefix (Fig. 140, Para. 0055, the processing of the data by 140 is interpreted to read on “timing recovery”).

As to claim 16, Yakokawa (Fig. 2)discloses a signal processing device (100) for demodulating a radio frequency (RF) signal received through a channel and processing a demodulated baseband signal (Para. 0043-0045), the signal processing device comprising: a synchronizer (105); and 
an equalizer (106) configured to extract a pilot signal from a signal received from the synchronizer (Fig. 5 element P2; Para. 0064-0065), to calculate a channel transfer function value of the extracted pilot signal (Edge Pilot Signal), and to selectively perform time interpolation based on the calculated channel transfer function value (Fig. 7; Para. 0066-0067).
Yakokawa does not disclose a synchronizer configured to remove a guard band based on the received baseband signal. 
However, Jeong teaches a synchronizer configured to remove a guard band based on the received baseband signal (Para. 0017, 0039). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeong to remove cyclic prefix and a guard band in the device disclosed by Yokokawa. The combination would have merely yielded predictable results of processing the data. 

As to claim 17, Yakokawa teaches the signal processing device of claim 16, wherein the equalizer turns off the time interpolation and performs frequency interpolation when a difference in a channel transfer function value of the pilot signal between a previous subframe and a current subframe is equal to or greater than a threshold (Fig. 1; Para. 0006, 0011-0012, 0035,  Since the direct wave arrives faster than the indirect wave, the indirect wave is interpreted to read on current subframe, and the direct wave is interpreted read on previous subframe.).

Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625